ORDER
PER CURIAM.
Movant, John T. Slaven, appeals from the judgment denying, without an eviden-tiary hearing, his Rule 29.15 motion for post-conviction relief. We previously af*70firmed Movant’s conviction on three counts of statutory sodomy in violation of section 566.060, RSMo Cum.Supp.1993. State v. Slaven, 34 S.W.3d 192 (Mo.App. E.D.2000). He now contends his appellate counsel provided ineffective assistance by failing to challenge the trial court’s prohibition against the use of a visual aid.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).